Citation Nr: 0529504	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-20 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition, 
including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel






INTRODUCTION

The veteran served in the Navy from October 1952 to September 
1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO).

The appeal is REMANDED to the RO for additional development 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran when further action is required.


REMAND

The veteran seeks service connection for a lung condition, 
including as secondary to asbestos exposure.  He contends 
that he was exposed to asbestos while on board a Navy ship, 
the U.S.S. Macon, as a boiler tender from 1953 to 1954.  He 
also service on the U.S.S. Forrestal (CVA-59).  The veteran's 
statements, service records, private medical records, VA 
medical records, and the September 2002 VA examination report 
have been reviewed.  As an aside, the RO has made three 
attempts to obtain medical records from Dr. John Thompson.  
All efforts have been unsuccessful; the office has indicated 
to VA that they have no record of the veteran.  The veteran 
is free to obtain these records on his own and submit them as 
additional evidence.  VA will make no additional attempts in 
this regard.

The United States Court of Appeals for Veterans Claims ("the 
Court") has observed that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
However, VA's circular on asbestos-related diseases provides 
some guidelines for considering compensation claims based on 
exposure to asbestos.  Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) ("DVB Circular").  The DVB 
circular is found verbatim at § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI (Jan. 31, 1997) ("M21-1").  
See also VAOPGCPREC 4-00 (Apr. 13, 2000).

M21-1 notes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  The latent period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of a disease.  Also of 
significance is that the exposure may be brief (as little as 
a month or two) or indirect (bystander disease). See id. at 
7.21(b)(2). 

Several occupations involve exposure to asbestos, including 
work in shipyards and manufacture and servicing of friction 
products such as clutch facings and brake linings.  See id. 
at 7.21(b)(1).  M21-1 does not create a presumption of 
exposure to asbestos solely from a particular occupation.  It 
provides guidelines that serve to inform and educate 
adjudicators as to the high exposure of asbestos and the 
prevalence of disease found in particular occupations.  

In compensation claims, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service.  
VA must also assist development so as to determine whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure.  Then, VA must 
determine the relationship between the asbestos exposure and 
the claimed disease.  See id. at 7.21(d)(1).  The veteran's 
potential exposure to asbestos both during his military 
service and after have not been adequately detailed in this 
case.  The RO should attempt to obtain information and 
records, as detailed below, from the veteran, from his pre-
service and post-service employer(s), and from the Navy.

In August 2000, a private physician noted "a significant 
occupational history to asbestos dust."  Despite this 
statement, the RO did not collect a pre-service or post-
service occupational history from the veteran.  Thus, a 
determination of whether there is pre-service and/or post-
service evidence of occupational or other asbestos exposure 
is not possible at this time.

The record contains a copy of the December 2001 letter from 
Ferraro & Associates, P.A., to the veteran regarding his 
asbestos-related lawsuit.  There is no other information in 
the record providing details surrounding the veteran's claims 
in that lawsuit.  The RO requested no such information from 
the veteran.

In June 2002, the RO requested the service personnel record 
to determine asbestos exposure in service and to determine 
the veteran's in-service jobs.  The record reflects the 
veteran's status as a boiler tender on board the U.S.S. Macon 
in 1954.  However, a statement regarding the veteran's 
potential for asbestos exposure in service was not obtained.  

Thus, further development is needed under M21-1 to allow for 
a determination of whether military records demonstrate 
evidence of asbestos exposure in service, whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure, and, if so, what relationship exists 
between the asbestos exposure and the claimed lung condition.

A remand is also required in order to afford the veteran an 
examination to determine the current nature and severity of 
his pulmonary disability.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

The veteran's service medical records show negative entrance 
and discharge examinations regarding the lungs.  In August 
2000, a private physician's findings are "consistent with 
the diagnosis of bilateral interstitial fibrosis due to 
asbestosis."  In August 2001, VA medical records note 
bilateral blunting indicative of pleural thickening, but an 
August 2002 follow-up note suggests that the bilateral 
blunting had resolved.  The September 2002 VA examination 
refers to a diagnosis of interstitial fibrosis, but notes 
that a review of X-rays shows "no findings consistent with 
asbestos exposure or asbestosis."  However, the May 2003 VA 
medical report notes mild chronic obstructive pulmonary 
disease (COPD) and states that a high-resolution computed 
tomography (HRCT) is necessary to establish a diagnosis.  No 
such HRCT exists in the record.  Because the current medical 
evidence suggests the need for specialized testing to clarify 
the veteran's present lung diagnosis, additional development 
is necessary.  38 C.F.R. § 3.159(c)(4) (2005).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Contact the veteran to obtain a pre-
service and post-service occupational 
history.  After obtaining any appropriate 
release from the veteran, contact his 
pre- and post-service employers to obtain 
records of the veteran's dates of 
employment, his assignments, and any 
available information regarding his 
exposure, or likelihood of exposure, to 
asbestos at each assignment.

2.  Contact the veteran or other 
appropriate party for information 
surrounding his asbestos-related lawsuit.  
In particular, determine the facts 
surrounding the veteran's claim, and the 
evidence used to support the veteran's 
claim of asbestos exposure.  If 
additional medical evidence is collected, 
then obtain the appropriate release from 
the veteran and attempt to collect the 
full medical records from the identified 
health care provider(s).

3.  Contact the Navy or other appropriate 
agency for information regarding the 
veteran's exposure to asbestos during his 
military service from October 1952 to 
July 1955.  The information collected 
should specifically address the veteran's 
exposure to asbestos during his service, 
in particular during his time as a boiler 
tender [BT-4509-23].

4.  After completing items 1 through 3, 
schedule the veteran for a pulmonary 
examination.  
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should obtain a 
high-resolution computed tomography 
(HRCT), establish a diagnosis, and 
report the current status of the 
veteran's bilateral lung disability.  
?	Following the clinical examination and 
any additional tests that are deemed 
necessary, the clinician is asked to opine (a) 
whether it is at least as likely as not (50 
percent or greater probability) that the 
veteran has asbestos-related lung or pleural 
disease and, if so, (b) whether it is at least 
as likely as not that such disease is linked 
to in-service exposure to asbestos or is in 
any other way causally related to service.  A 
complete rationale should be provided.

5.  Readjudicate the claim for service 
connection for a lung condition, 
including as secondary to asbestos 
exposure.  If the decision is adverse to 
the veteran, provide him and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The claims file should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

